Criminal prosecution tried upon an indictment charging the defendant and another with larceny.
Verdict: Guilty. *Page 307 
Judgment: Imprisonment in the State's prison for a term of not less than 18 months nor more than four years.
Defendant appeals, assigning errors.
The bill of indictment charges the defendant and another with the larceny of "700 pounds of leaf tobacco, of the value of over $20, of goods, chattels and moneys of one Berry Haywood, Lucinda Speight and Mrs. Minnie Herring." All the evidence adduced on the hearing tends to show that the tobacco, if stolen, was the property of Berry Speight. There is a fatal variance between the indictment and the proof; the charge relates to one offense, the proof to another. S. v. Harbert, 185 N.C. 760, 118 S.E. 6;S. v. Gibson, 170 N.C. 697, 86 S.E. 774.
The verdict will be set aside, the action dismissed as to the appealing defendant, and the solicitor allowed to send another bill, if so advised.
Reversed.